
	
		I
		111th CONGRESS
		1st Session
		H. R. 1164
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2009
			Mr. Van Hollen
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 5, United States Code, to exempt certain
		  repayments under the Civil Service Retirement System from the requirement that
		  they be made with interest.
	
	
		1.Short titleThis Act may be cited as the
			 CSRS Retirement Repayment Technical Correction Act of
			 2009.
		2.Exemption of
			 certain repayments under the Civil Service Retirement System from the
			 requirement that they be made with interest
			(a)In
			 generalSection 8334(d)(1) of title 5, United States Code, is
			 amended—
				(1)by striking
			 (d)(1) and inserting (d)(1)(A); and
				(2)by adding at the
			 end the following:
					
						(B)No interest under subparagraph (A) shall be
				required in the case of any deposit to the extent that it represents the amount
				of any refund that was made to an employee or Member during the period
				beginning on October 1, 1990, and ending on February 28,
				1991.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the enactment of the Omnibus Budget Reconciliation Act of 1990
			 (Public Law 101–508).
			
